DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the Abstract, and claims 85 and 94 has been considered. Based upon the provided amendments, the objections to the specification and the claims has been withdrawn.
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. Prior to discussing the Applicant’s Arguments, it should be noted that the Examiner has changed, and while the wording of the claim rejections has changed, the prior art used to reject the claims is maintained, and as such, the same basic principles and analysis of prima facie obviousness has been applied. Additionally, since the Applicant has integrated the limitation of a dependent claim into the independent claim, the rejections will be modified to this change in scope. However, as mentioned above, since the prior art used to reject the claims has not changed, and the same basic analysis of obviousness has been applied, the instant action will be Final.
On page 7 of the Applicant’s Arguments, the Applicant notes that the prior rejection upon the independent claim does not include the new limitation. This change will be discussed in the modified rejections below.
On page 8 (and bridging to 9), the Applicant states that Hogan provides no evidence that the composition may preserve viability. First, there are no claim limitations drawn to the maintenance of viability of any include bacterial species. Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, even if there was a limitation drawn to maintaining viability, the Applicant has shown no reasonable evidence to suggest that the prior art was incapable of maintaining viable bacterium. Third, the MPEP states that a prior art reference does not need to show efficacy to be considered enabled. See MPEP 2121(III) and 2121.01(II). The Applicant has provided no reason to believe that the inclusion of sodium metasulfite would be incompatible with the teachings of the other references.
On page 9 of the Applicant’s Arguments, the Applicant states that Hogan teaches both cysteine and sodium metabisulfite as reducing agents, and argues that there would be no reason to further add sodium metabisulfite to the composition, since the other cited art teaches cysteine. It should be noted, however, the Ananta explicitly states that the cysteine is considered as an amino acid, and is separate from the antioxidant (reducing agent) ingredient. As such, the sodium metabisulfite of Hogan would be more akin to the antioxidant of Ananta, and not the amino acid (including cysteine) of Ananta. While it is true that Hogan lists a number of possible agents that can be used as reducing agents/antioxidants, Hogan lists all of these compounds as obvious variants that would yield predictable results. Unless the Applicant can provide evidence that the claimed compound provides for unexpectedly better results, or properties, a showing of non-obviousness cannot be considered.
On page 9 of the Applicant’s Arguments, the Applicant points to Example 4, and Tables 11 and 12 as evidence of unexpected improvements. When analyzing this data, it is found to be narrowly drawn to two non-elected species: Clostridium bolteae, and Dorea longicatena. While the described improvements are considered, the claims are drawn to a composition that may, or may not, include these two particular species, in the broadest and narrowest of interpretations. As such, any claimed improvements are not commensurate with the claimed scope. Therefore, while there may be data to suggest unexpected results with two particular species, most of the claims are not limited to the scope where the unexpected results lie. For example, independent claim 79 does not require any bacterial species, and as such, it is unclear what unexpected properties this composition would have. Finally, while these examples are thoroughly considered, the claims are drawn to a composition, per se, and not a better method of lyophilzing bacterial strains, and as such, there is no requirement that post lyophilization viability be considered, especially when no claim is drawn to this functional limitation.
As discussed above, although the prior rejections are maintained, the wording has been modified to account for the inclusion of a previous dependent claim into the independent claim. No claim is allowed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 79-82, 84, 87, 90, 91, 93 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Ananta, et al (PGPub 2018/0223244) Vehring, et al (PGPub 2010/0297231) and Hogan (PGPub 2015/0267245) and evidenced by Sigma Aldrich BioUltra Biological Buffers (Sigma); all references were cited and submitted in the PTO-892, dated 1/7/2021. Ananta teaches a composition used for stabilizing and storing a buffer, Ananta never explicitly includes a histidine buffer. Finally, although Ananta teaches the inclusion of an antioxidant/reducing agent, Ananta does not teach sodium metabisulfite.
Vehring teaches compositions that overlap in function as those of Ananta, and as such, they are within the same field. See paragraph [0002]. Vehring includes ingredients that overlap with those of Ananta, including the same types of disaccharides taught by Ananta. See paragraphs [0069] and [00710]. As noted above, Ananta teaches the inclusion of a buffer, but does not explicitly state that the buffer must be a histidine buffer; however, Vehrinng includes a histidine buffer in the formulation and suggests pHs and molar ranges for the inclusion of this buffer. See paragraphs [0023] [0075] [0119].
As discussed in the prior Office Action, the Sigma reference describes the buffering range of histidine buffers. See pages 5 and 6. Based upon this, and the fact that Ananta lays out a clear pH preference for the formulation, it would be obvious to apply the histidine buffer, since it provides for the preferred pH range described in Ananta. It should be noted that buffers are routinely used in the fields of biochemistry and biology, and as such, provide for highly predictable results.
Hogan provides for compositions that overlap with the same functionalities of Ananta and Vehring, and as such, would be within the same field of endeavor. Like 
With respect to claim 79, Ananta, Vehring and Hogan teach the claimed composition. See the above analysis.
With respect to claim 80, all of the compositions in the cited art are used for the stabilization of biological material. 
With respect to claims 81 and 90, Ananta provides data for the application of both trehalose and sucrose. See paragraph [0017].
With respect to claims 82 and 91, Ananta teaches that the trehalose/sucrose and yeast extract account for between 0-60% wt. See paragraph [0073]. Ananta teaches that the cysteine is present at about 0-12% wt. See paragraph [0045]. Vehring suggests at least about 1 mM of buffer, and suggests the appropriate amount to properly buffer the biological materials. See paragraphs [0023] [0075] [0119]. Although Hogan does not appear to explicitly teach the claimed level, it would be clear from Hogan that the amount of antioxidant would be obviously optimizable to within the claimed parameters.
Clostridium genera. See paragraph [0082].
 
Claims 85 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Ananta, et al (PGPub 2018/0223244) Vehring, et al (PGPub 2010/0297231) Hogan (PGPub 2015/0267245) and Honda, et al (PGPub 2014/0341921) and evidenced by Sigma Aldrich BioUltra Biological Buffers (Sigma); all references were cited and submitted in the PTO-892, dated 1/7/2021. See the discussion of Ananta, Vehring and Hogan above. All of the references are drawn to compositions and methods for storing/stabilizing biological materials, like bacterial microorganisms. Specifically, as discussed above, Hogan teaches the stabilization of bacterial species from the Clostridium genera.  None of the cited references, however, teach the elected species Clostridium symbiosum or Anaerotruncus colihominis. 
Honda teaches the claimed species and notes that these species have a clear utility as a pharmaceutical composition. See paragraphs [0091] and [0097]. Honda further indicates that these species can be predictably lyophilized with stabilizers, preservatives, buffers, and other additives. See paragraph [0113]. This would suggest that there would be a predictable compatibility between the bacterium of Honda, and the composition provided by Ananta, Vehring and Hogan. Based upon this analysis, and the utility of lyophilized strains of either Clostridium symbiosum or Anaerotruncus colihominis, would suggest that it would be obvious to apply these particular species to the composition described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651